Citation Nr: 0100095	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  98-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to permanency of a 100 percent schedular 
evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served in active service from September 
1968 to September 1970.


REMAND

In an August 1999 Board decision, the Board denied the 
veteran's claims of entitlement to an effective date earlier 
than November 17, 1994, for a grant of service connection and 
the assignment of a 70 percent disability evaluation for post 
traumatic stress disorder (PTSD); and of entitlement to 
permanency of a 100 percent schedular evaluation for PTSD.  
The issue of entitlement to permanency of a 100 percent 
schedular evaluation for PTSD was denied as not well-
grounded.  Subsequently, the veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a September 2000 Joint Motion for 
Partial Remand and to Stay Proceedings by the Secretary and 
the veteran's representative (Joint Motion), the Court issued 
an Order in October 2000.  This Order vacated the August 1999 
Board decision denying entitlement to permanency of a 100 
percent schedular evaluation for PTSD and remanded the issue 
to the Board for further development.  The October 2000 Court 
Order further indicated that the issue of entitlement to an 
effective date earlier than November 17, 1994, for a grant of 
service connection and the assignment of a 70 percent 
disability evaluation for PTSD was dismissed.  At present, 
the veteran's case is once again before the Board pursuant to 
the October 2000 Court Order.

In accordance with the terms of the September 2000 Joint 
Motion and the October 2000 Court Order, see Robinette v. 
Brown, 8 Vet. App. 69 (1997), the Board will readjudicate the 
veteran's claim of entitlement to permanency of a 100 percent 
schedular evaluation for PTSD.  However, as additional action 
by the RO is required before the Board can readjudicate this 
issue, the veteran's case must be remanded to the RO for 
additional development.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated.

In this regard, the Board acknowledges that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the Board notes that the law provides that a 
veteran is entitled to permanence of total disability when 
such impairment is reasonably certain to continue throughout 
his or her life.  The permanent loss or loss of use of both 
hands, or both feet, or one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or bedridden 
constitutes permanent and total disability.  Diseases or 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  Permanent and total disability ratings 
may not be granted as a result of any incapacity from acute 
infectious disease, accident, or injury, unless there is 
present one of the recognized combinations of permanent loss 
of use of extremities or sight where the person is in the 
strict sense permanently helpless or bedridden, or when it is 
reasonably certain that a subsidence of the acute or 
temporary symptoms will be followed by irreducible totality 
of disability by way of residuals.  The age of the disabled 
person may be considered in determining permanence.  See 38 
C.F.R. § 3.340(b).  Once permanence is established, a veteran 
need not undergo further VA examinations in order to retain 
his or her 100 percent disability rating for that permanent 
disability.  See 38 C.F.R. § 3.327(b)(2)(iii).

In this case, the Board finds that the veteran should be 
afforded a VA examination to accurately evaluate the level of 
disability due to his service-connected PTSD.  Accordingly, 
this case is REMANDED for the following:

1.  The RO should contact the veteran 
and request that he identify any and 
all health care providers who have 
rendered treatment for his PTSD.  Any 
such treatment records not already 
contained within the claims files 
should be obtained and associated with 
the veteran's claims files.  If the 
search for the mentioned records has 
negative results, the claims files must 
be properly documented with information 
obtained from the respective health 
care provider(s) specifically 
indicating that the records were not 
available.

2. (a)  The veteran should be scheduled 
to undergo a VA examination, conducted by 
a Board of three specialists.  The claims 
folders and a copy of this REMAND must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
veteran's service-connected PTSD. 

(b)  After a review of the claims 
files, including all medical records, 
the examiners should confer and discuss 
the veteran's case and thereafter 
render a medical opinion as to whether 
the severity of the veteran's PTSD is 
of such degree that the probability of 
permanent improvement under treatment 
is remote.   Additionally, the 
examiners should render a medical 
opinion as to whether the severity of 
the veteran's PTSD is of such degree 
that causes him to be permanently 
helpless or bedridden.  Furthermore, 
the examiners should render an opinion 
as to whether the severity of the 
veteran's PTSD is of such degree that 
it is reasonably certain that a 
subsidence of the acute or temporary 
symptoms will be followed by 
irreducible totality of disability by 
way of residuals.  It is requested that 
the VA examiners discuss and reconcile 
any contradictory evidence regarding 
the level of the impairment caused by 
the veteran's PTSD.  Lastly, the 
rationale for all opinions expressed 
should be set forth in a written 
report.

3.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should adjudicate the issue of 
entitlement to permanency of a 100 
percent schedular evaluation for PTSD, on 
the basis of all available evidence.  If 
the determination remains unfavorable to 
the veteran, he and his service 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have 
considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the veteran until he is notified.  


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



